UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1815


CLAUDE HOLLAND,

                  Plaintiff - Appellant,

          and

LORI HOLLAND,

                  Plaintiff,

          v.

STATE OF MARYLAND; R. HUNTER NELMS; ROBERT VAN METER, Major,

                  Defendants - Appellees,

          and

WICOMICO COUNTY, MARYLAND,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-
cv-01649-AMD)


Submitted:   September 30, 2010              Decided:   November 2, 2010


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robin R. Cockey, COCKEY, BRENNAN & MALONEY, P.C., Salisbury,
Maryland, for Appellant.   Douglas F. Gansler, Attorney General,
H.   Scott  Curtis,   Assistant   Attorney  General,  Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Claude Holland filed a 42 U.S.C. § 1983 (2006) action

alleging violations of his First and Fourteenth Amendment rights

regarding     his    termination    from      the    Wicomico      County     Sheriff’s

Department.         The district court denied relief on both claims.

On appeal, we affirmed the denial of Holland’s First Amendment

claim but vacated and remanded to the district court for further

proceedings          regarding      Holland’s              Fourteenth         Amendment

reputational claim made under the Supreme Court’s opinion in Bd.

of Regents v. Roth, 408 U.S. 564 (1972), and related cases.                         See

Holland v. Maryland, 307 Fed. App’x 746, 2009 WL 122575 (4th

Cir. 2009) (No. 08-1308).

             On remand, the district court granted summary judgment

to Defendants, finding that Holland’s reputational claim failed

because the statements to the press regarding Holland were true.

We   have    reviewed    the     record    and      find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Holland v. Maryland, No. 1:06-cv-01649-AMD (D. Md. July

2, 2009).      We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented        in   the    materials

before   the    court    and   argument       would    not       aid   the   decisional

process.

                                                                               AFFIRMED



                                          3